Citation Nr: 0318509	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to restoration of a 50 percent rating for 
PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1943 to 
January 1946.  His awards and decorations included the Purple 
Heart medal and Combat Infantryman's Badge.  His appeal comes 
before the Board of Veterans' Appeals (Board) from an August 
2000 rating decision by the Department of Veterans Affairs 
(VA) St. Petersburg, Florida,  Regional Office (RO), that 
denied service connection for colitis and an October 2000 
rating decision by the RO that reduced the disability rating 
for his service-connected PTSD from 50 percent to 30 percent, 
effective January 1, 2001.  In April 2003, the Board received 
a requested VA medical opinion that addressed the question of 
whether there was a relationship between the appellant's 
service-connected PTSD and his colitis.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is the subject of a remand that follows the 
Board's decision as to the other issues on appeal.  


FINDINGS OF FACT

1.  The appellant's service-connected PTSD is shown to 
aggravate his colitis.  

2.  The 50 percent disability rating assigned for the 
appellant's service-connected PTSD was based upon medical 
evidence which showed increased startle reaction, generalized 
anxiety, extreme nervousness, depressed mood and affect, 
avoidance of crowds, poor social functions, avoidance of 
noise, increasingly bad sleep pattern with nightmares, and 
some flashbacks during the daytime that were accompanied by 
survival guilt.  

3.  Based on clinical findings at VA PTSD examinations in 
January 2000 and August 2000, and 1999 and 2000 VA outpatient 
treatment notes, there has been material improvement in the 
symptomatology associated with the appellant's PTSD, which 
has been attained under the ordinary conditions of life.  

4.  The appellant's PTSD is currently manifested by no more 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events.  

5.  The rating reducing the appellant's 50 percent evaluation 
for PTSD to 30 percent, effective January 1, 2001, was 
procedurally and factually proper.  


CONCLUSIONS OF LAW

1.  The appellant's colitis is secondary to his service-
connected PTSD.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.310 (2002).  

2.  The reduction in rating to 30 percent for the appellant's 
service-connected PTSD was proper, and the criteria for 
restoration of the 50 percent disability rating are not met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the August 2000 and 
October 2000 rating decisions, the November 2000 statement of 
the case and the July 2001 and December 2001 supplemental 
statements of the case of the evidence necessary to 
substantiate his claims for service connection for colitis 
and for restoration of a 50 percent rating for his PTSD, and 
of the applicable laws and regulations.  Additionally, along 
with a copy of the rating decisions, the appellant was sent a 
VA Form (4701) explaining his rights in the VA claims 
process.  In April 2001, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary from him in order for VA to grant his 
claims.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records, VA treatment records since service, and reports of 
VA psychiatric examinations conducted for the purpose of 
evaluating his PTSD.  The Board also obtained a VA medical 
opinion in April 2003 as to the etiology of his colitis.  The 
appellant has not identified any additional records that may 
still be outstanding.  The Board notes that the appellant 
presented testimony that pertained to his colitis and PTSD at 
Regional Office hearing held in May 2000 and November 2001.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

I.  Colitis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established when aggravation of a veteran's non-
service- connected condition is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The appellant does not claim, and the record does not show, 
that his colitis disability is directly related to service.  
There is no evidence in the service medical records that 
shows treatment or diagnosis of any gastrointestinal 
disorder.  A VA psychiatric treatment note from a social 
worker, dated July 7, 1999, includes a diagnosis of colitis.  
Reports of VA psychiatric and medical examinations in January 
2000 noted that the appellant gave a history of colitis since 
the middle 1980's.  Reports of VA gastrointestinal and 
psychiatric examinations in August 2000, as well as private 
medical statements from S. A. Meckstroth, M.D., a 
gastroenterologist, dated in September 2000 and April 2001, 
and an April 2003 VA medical opinion, all indicate the 
appellant has ulcerative colitis.  However, none of these 
medical records suggest that there is a direct link between 
the appellant's military service and his colitis.  

The appellant is claiming that his colitis should be 
considered as secondary to his service-connected PTSD on the 
basis that the colitis is aggravated by the PTSD.  The 
appellant has established service connection for PTSD, for 
which a 30 percent disability evaluation is currently 
assigned.  The examiner at the August 2000 VA psychiatric 
examination stated that the appellant's emotional condition 
did not appear to be so severe that it impaired his physical 
condition.  The examiner at the August 2000 VA 
gastrointestinal examination, who indicated he had reviewed 
several textbooks that presented discussions on the subject 
of whether there exists a relationship between emotional 
disorders and ulcerative colitis, opined that there was no 
relationship between the appellant's service-connected PTSD 
and his ulcerative colitis.  However, Dr. Meckstroth, in his 
September 2000 statement, indicated that the appellant's PTSD 
might be contributing to exacerbations of his ulcerative 
colitis, and opined in his April 2001 statement, that it was 
as likely as not that the appellant's PTSD contributed to 
exacerbations of his ulcerative colitis.  

As noted in the introduction, the Board solicited a VA 
medical opinion as to the etiology of the appellant's 
colitis.  This opinion was from a psychiatrist who was the 
PTSD Program Director at a VA medical Center.  In her April 
2003 opinion she indicated she had carefully reviewed the 
appellant's claims file, as well as the most recent studies 
on the topic of possible associations between ulcerative 
colitis and psychological factors.  It was her opinion, based 
on evaluation of the appellant's records and review of 
literature, that it was less likely than not that the 
appellant's ulcerative colitis was caused by his PTSD, but 
that it was more likely than not, given the recent studies 
she had reviewed and the documented exacerbations of his PTSD 
symptoms in the last few years, that the appellant's colitis 
had been permanently aggravated by his PTSD.  

Notwithstanding the VA medical opinions in August 2000 that 
do not find a relationship between the appellant's PTSD and 
his colitis, the medical opinions from the appellant's 
private gastroenterologist and a VA psychiatrist suggest that 
there is a relationship between the two diseases.  While the 
level of increased impairment is not specified, the Board 
finds that there is an approximate balance between the 
positive and negative evidence with regard to the claim for 
service connection for colitis.  Because a veteran is 
extended the benefit of the doubt when the evidence is in 
equipoise, under 38 U.S.C.A. § 5107(b), the Board finds that 
there is a causal relationship between the appellant's 
service-connected PTSD and his ulcerative colitis disorder, 
based on aggravation of the latter by the former.  Therefore, 
secondary service connection is warranted for colitis by way 
of aggravation.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 
439.  

II.  PTSD

The appellant's initial VA psychiatric examination was 
performed in September 1997.  He reported that he had worked 
as a welder and a pipe fitter until retiring in 1985 at the 
age of 62, that his first wife had died in 1991, and he had 
remarried after moving to Florida in June 1997.  He described 
problems with his right leg and a light touch of colitis.  He 
indicated that he had never been seen by a psychiatrist nor 
received any psychiatric care, but that for the past three or 
four years he had been experiencing dreams about events 
during service, including combat, with the dreams becoming 
more frequent over the past year.  He did not describe any 
other particular problems.  Mental status examination 
revealed that he was pleasant and cooperative and looked good 
for his age.  He was described as having a sharp mind with 
the ability to provide information without any hesitation, 
coherent and relevant, and showing no changes in mood.  
Affective responses were considered appropriate, cognitive 
functions were well preserved, insight into problems was 
demonstrated, and judgment was considered adequate.  The 
examiner stated that no psychiatric diagnosis was 
established, and that GAF had been 72 for the past 12 months.  

The appellant underwent a VA PTSD examination in March 1999.  
It was reported that his main concern appeared to be his 
colitis, for which he indicated he had received treatment 
from a VA Outpatient Clinic and private physicians.  He 
complained of extreme nervousness and an exaggerated startle 
reaction to noise, particularly the slamming of doors.  He 
stated that the clicking of women's heels on hard pavement 
bothered him, and that he avoided crowds due to feeling 
confused and being bothered by the noise.  He claimed that he 
experienced flashbacks of the incident in which his right leg 
was injured in a terrible explosion in service, which brought 
the shock and noise back to him.  He stated that he avoided 
company, preferring to be alone.  He indicated that he 
belonged to the American Legion, but did not attend meetings, 
and that he had a generalized, free-floating anxiety.  He 
described a problem with depression for some time, which 
caused him to become functionless.  He indicated that his 
sleep was very disturbed, in that he would awaken at 11:00 
after going to bed about 9:30 and not be able to get back to 
sleep, and that he had nightmares in which he relived the 
trauma of the explosion that injured his right leg and of 
seeing his buddies being killed and maimed in action.  He 
reported that he kept to himself, undertaking gardening and 
odd jobs around the house, and fishing off the local piers.  

The appellant was described as a stooped, very worried 
looking man with a very lined, dismal face.  He was restless 
as he fidgeted in his chair, wrung his hands and shifted in 
his seat, and generally looked anxious and depressed.  The 
examiner indicated that noise apparently had not bothered the 
appellant as a pipe-fitter, but that the problem had possibly 
been exacerbated after he developed colitis in 1984, the year 
before retirement, and that his depression and anxiety had 
worsened since then to the point that he now described 
attacks in which he experienced sweating, itching, and 
tremendous restlessness that was manifested by an inability 
to sit still or concentrate.  The appellant constantly 
scratched himself and shuffled around his seat during the 
interview, but the examiner noted that he had a generalized 
scleroderma of the skin and was in the care of a 
dermatologist.  His mood and affect were depressed.  He was 
oriented times three.  Recent and remote memory appeared to 
be within normal limits, as did speech.  It was noted that 
there was some pressure perhaps but no looseness of 
associations, delusions, or hallucinations.  Content was 
consistent with the subject matter, and cognitive functions 
were normal.  Sexual and social functions were poor.  He was 
considered generally withdrawn, with little sexual 
inclination.  Judgment and intelligence were within normal 
limits.  Impulse control apparently became difficult at times 
with itching and nightmares at night.  It was felt that he 
had some insight.  The diagnosis was PTSD, with a GAF of 50.  
The examiner stated that it seemed that the appellant's 
present state had a direct relationship to his combat 
experience with the fairly severe wound and aftermath 
disability, in that he showed increased startle reaction, 
generalized anxiety, avoidance of crowds, avoidance of noise, 
increasingly bad sleep pattern with nightmares, and some 
flashbacks during the daytime that were accompanied by 
survival guilt.  

VA progress notes dated in July 1999 reflect complaints of 
tension and sleep disturbance.  The diagnosis was PTSD and 
the GAF was 55.  

At a January 2000 VA PTSD examination, the appellant denied 
any history of psychiatric hospitalizations and indicated 
that he was currently being treated by a counselor at the Vet 
Center, who had been seeing him approximately once a month 
for the past year to year and a half.  He indicated that 
while he found his individual therapy to be comforting, 
because the doctor was trying to understand him, it had not 
been much help in reducing his symptoms.  He stated that 
hospitalization had not been recommended.  He reported that 
his first marriage had lasted for 43 years until his wife 
died from cancer in 1991, and that he maintained a good 
relationship with his son and his two grandchildren who lived 
in Wisconsin.  He stated that he had been happily married to 
his second wife for almost three years ago and that they were 
adequately supported by his pension and Social Security 
check, along with her pension.  He indicated that a typical 
day included fishing on his small boat or from the shore on a 
river, albeit alone because he found that other people were 
not always punctual and dependable, and he liked to leave 
early at a certain time.  He also reported that he spent a 
lot of time maintaining his fruit trees and plants in his 
yard.  that he shopped with his wife, who enjoyed going to 
antique stores and book stores, and that they went to dinner 
up to four times a week.  He mentioned a couple of neighbors 
and friends who were good friends with whom he got along 
well.  He indicated that he had gotten along with his 
coworkers and missed the camaraderie they had shared, and 
that he tried to keep in touch with some of those friends.  

Later during his January 2000 interview, the appellant stated 
that he often talked to his wife about his nightmares, and 
that his symptoms had gotten progressively worse.  The 
examiner noted that contrary to the appellant's early 
narrative, when he stated that he had many good friends where 
he lived, whose company he enjoyed, he subsequently stated 
that he preferred to be alone and was more and more 
withdrawn, wanting to be quiet and by himself.  He indicated 
that he sought treatment not because he was depressed, but 
because he was mentally fatigued, and that he experienced 
only four to five hours of sleep a night due to his 
nightmares.  He denied any problem with anger.  He stated he 
often thought of his buddies dying, his experiences in 
combat, and his attempts to survive.  

The veteran was alert and oriented to person, place, time, 
and situation.  Attention and concentration were good.  Long 
term memory was good, while short term memory indicated only 
mild impairment.  He was aware of current events in the news.  
His fund of knowledge was good.  He was able to do simple 
mental arithmetic problems and demonstrated the ability to 
think in abstract terms.  He denied visual/auditory 
hallucinations and suicidal/homicidal ideation or intent.  
There was no evidence of a thought disorder.  Insight into 
his problems was good.  Social judgment was excellent.  The 
examiner opined that the appellant's subjective complaints 
included symptoms that were consistent with PTSD, but that 
there were many inconsistencies between currently described 
symptoms and prior reports, and even inconsistencies in the 
current interview; such as: (1) the indication in past 
records that noise did not bother the appellant when he was 
working as a pipe-fitter, but that now he reported that the 
noise had bothered him and that he had worn earplugs; (2) the 
current denial of depression, whereas in the past he had 
reported depression; (3) his report earlier in the interview 
that he enjoyed socialization with his friends and neighbors, 
as opposed to a later self-characterization of being socially 
withdrawn; and his claim at the current interview of his 
symptoms beginning in the mid to late 1960's when prior 
evaluations noted that symptoms had begun between 1993 and 
1994.  

At a May 2000 Regional Office hearing, the appellant 
indicated that he was receiving individual treatment for his 
PTSD and that it had been beneficial.  

VA outpatient treatment notes dated in June and July 2000 
reflect complaints of increased anxiety, nightmares and 
intrusive memories.  The diagnosis of PTSD was continued and 
the GAF was 55.  

 The appellant most recently underwent a VA PTSD examination 
in August 2000, at which time he stated that his right leg 
disability prevented him from working in the garden as he 
used to do, or from fishing as he used to from the piers.  He 
admitted being depressed because of his leg, and also because 
of bad dreams regarding World War II, which interrupted 
sleep.  He stated that he preferred to be by himself and that 
nurses bothered him quite a lot.  He stated that he did 
little fishing anymore, and that his dreams, which had 
persisted for years, sometimes caused him to awaken in a 
sweat.  He expressed some survival guilt about the fact that 
he had survived the war while many of his friends had been 
killed.  He reported that he was being seen regularly by a 
psychiatrist on a fee basis, and that because medication in 
the past had given him side effects, he was not taking any.  
The examiner stated that he did not seem to need any 
psychiatric type of prescriptions.  During the examination, 
the appellant was cooperative, kept good eye contact, and 
related his histories in a relevant manner, with a lot of 
emphasis on his "PTSD problems."  Content of thoughts 
seemed to indicate difficulties that he related to the 
incident of his leg injury and having to be removed from the 
front line, which prevented him from helping a dying friend.  
He stated that had been having more frequent dreams about 
some of the situations, that he experienced occasional 
depression due in part to his inability to use his right leg, 
and that he preferred to be by himself.  Cognitive functions 
were reported to be well-preserved for a man of his age, and 
he demonstrated limited insight into his problem.  Judgment 
was considered fair.  The diagnosis was PTSD by history, and 
the GAF during the previous 12 months was reported to have 
been 61.  

At a November 2001 Regional Office hearing, the appellant 
testified as to the problems his PTSD presented.  

Service connection was granted for PTSD by a June 1999 rating 
decision, which assigned a 50 percent disability rating, 
effective from July 1997.  Following review of VA psychiatric 
examinations in January 2000 and August 2000 and VA 
outpatient treatment notes dated in 1999 and 2000, the RO, in 
an October 2000 rating decision, reduced the rating for the 
PTSD to 30 percent, effective January 1, 2001.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the general rating formula for mental disorders, a 100 
evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).  

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.  

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  

Though the 50 percent evaluation was in effect for less than 
5 years and the provisions of 38 C.F.R. § 3.344 are not 
applicable, the Board has reviewed the claim with the 
provisions of that regulation in mind.  The examinations that 
form the bases for the reduction were as full and complete as 
the 1999 VA psychiatric examination.  There was material 
improvement demonstrated under the ordinary conditions of the 
veteran's life and it is the Board's conclusion that he is 
adequately compensated with the currently assigned 30 percent 
rating.  

The clinical findings from the January 2000 and August 2000 
examinations and the 1999 and 2000 VA outpatient treatment 
notes reflect that the symptomatology associated with the 
appellant's PTSD had improved since the 50 percent rating was 
assigned for the disability.  In January 2000, he indicated 
that he and his second wife were happily married and retired, 
without financial worries, and that he had a good 
relationship with his son and grandchildren.  The evidence 
indicated that he enjoyed shopping and dining out frequently 
with his wife, socializing with neighbors and good friends, 
and attempting to keep in touch with former co-workers.  
While he got only four to five hours sleep a night due to his 
nightmares, he stated that he did not experience depression 
or anger.  No problems with performing the activities of 
daily living were demonstrated or described.  He was alert 
and oriented to person, place, time, and situation, and had 
good attention, concentration, long term memory (with only 
mild impairment of short term memory), fund of knowledge, and 
insight.  There was no evidence of a thought disorder.  
Visual/auditory hallucinations and suicidal/homicidal 
ideation or intent were denied.  Social judgment was 
considered excellent.  The 1999 and 2000 VA outpatient 
treatment notes reflect complaints of increased anxiety, 
nightmares and intrusive memories, but the GAF assigned is 
consistent with moderate impairment and represents an 
improvement from the GAF of 50 from the VA psychiatric 
examination in 1999.  While the August 2000 examination 
described limited insight and fair judgment, cognitive 
functions were well preserved, and GAF was noted to have been 
61 for the previous 12 months, which indicated that the 
appellant had some mild symptoms, but generally functioned 
pretty well and had some meaningful interpersonal 
relationships.  

Because the overall medical picture from the January 2000 and 
August 2000 VA examinations does not show that the appellant 
has reduced reliability and productivity due to such symptoms 
as a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; problems remembering to 
complete tasks; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining social relationships, the Board finds that the 
disability picture for the his PTSD does not more nearly 
approximate the criteria for an evaluation of 50 percent.  
Hence, restoration of a 50 percent rating is not warranted.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to restoration of a 50 percent rating for PTSD.  Instead, he 
has only offered his own rather general arguments to the 
effect that he believes that his PTSD should be rated 50 
percent disabling.  It is noted that the appellant has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his PTSD warrants a 50 
percent rating.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


ORDER

Service connection is granted for colitis as secondary to 
PTSD.  

Restoration of a 50 percent rating for PTSD is denied.


REMAND

The appellant contends that his service-connected 
disabilities preclude him from obtaining and maintaining any 
form of substantial gainful employment.  Because service 
connection has been granted for colitis as secondary to PTSD, 
the Board finds that the claim for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities should be remanded to the RO 
to ensure that due process requirements are met.  

Accordingly, the claim for a total disability evaluation is 
REMANDED to the RO for the following action: 

After assigning a disability evaluation for the 
veteran's colitis, if a total schedular rating 
is not awarded, the RO should review the 
appellant's claim for a total disability rating 
based on individual unemployability.  If any 
benefit for which a timely notice of 
disagreement has been filed remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case 
and afforded the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration.  

The veteran need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



